Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Brown on 9/8/2022.

The application has been amended as follows: 

Claim 1 is amended: A method for making a layered structure comprising a first support layer, a second support layer, and an adhesive intermediate layer interposed between the first layer and the second layer which is adapted to fix the first and second layer to each other, the intermediate layer operatively embedding at least [[a]] one three-dimensional macroscopic element made of crystal glass or precious stones, and the intermediate layer being made of a thermoplastic resin having a melting temperature (Tm), the method comprising the steps of:
a1) applying the at least [[a]] one three-dimensional macroscopic element on a surface of the first layer,
a2) laying the intermediate layer on the first layer and the at least [[a]] one three-dimensional macroscopic element,
a3) applying the second layer on the intermediate layer thus forming an arranged layered structure,
b1) applying a vacuum to the layered structure of between 10 °C and (Tm[[-]] minus 30 °C),
b2) increasing the temperature with [[an]] a heating rate of between 1 and 10 °C/min to a second temperature of between (Tm[[-]] minus 30 °C) and Tm in order to soften [[said]] the intermediate layer, while also maintaining the vacuum of step b1),
b3) maintaining 
b4) increasing the temperature with [[an]] a heating rate of between 1 and 10 °C/min reaching a third temperature of between Tm and Tm+60 °C in order to melt the intermediate layer, while also maintaining the vacuum of step b1),
b5) maintaining the intermediate layer while also maintaining the vacuum of step b1).
Claim 2 is amended: The method for making [[a]] the layered structure further comprising, after [[the]] step b3) and before [[the]] step b4), 
b31) increasing the temperature with [[an]] a heating rate of between 1 and 10 °C/min to an intermediate temperature of between (Tm[[-]] minus 20 °C) and Tm+20 °C in order to start melting the intermediate layer, while also maintaining the vacuum of step b1),
b32) maintaining 

Claim 3 is amended: The method for making [[a]] the layered structure distinct intermediate layers one three-dimensional macroscopic element.

Claim 4 is amended: The method for making [[a]] the layered structure the thermoplastic resin is ethylene-vinyl-acetate copolymer (EVA).

Claim 5 is amended: The method for making [[a]] the layered structure Tm is about 90 °C for the EVA

Claim 6 is amended: The method for making [[a]] the layered structure the heating rate in step b31) is  and is maintained until reaching [[an]] the intermediate temperature, which is [[of]] 90 °C.

Claim 7 is amended: The method for making [[a]] the layered structure in step b1), the is between -0.900 and -0.999 bar [[at]] [[a]] and the first temperature is [[of]] 20 °C, and each is maintained for a time of 20 minutes.

Claim 8 is amended: The method for making [[a]] the layered structure  heating rate in step b2) is  and is maintained until reaching [[a]] the second temperature, which is [[of]] between 70 and 75 °C.

Claim 9 is amended: The method for making [[a]] the layered structure heating rate in step b4) is  and is maintained until reaching [[a]] the third temperature, which is [[of]] between 120 and 135 °C.

Claim 10 is amended: The method for making [[a]] the layered structure , obtaining the vacuum with flexible walls resistant to the third temperature, and connecting the sealed bag to a pumping means adapted to make the vacuum

Claim 11 is amended: The method for making [[a]] the layered structure further comprising, in [[the]] step a2), fixing the at least [[a]] one three-dimensional macroscopic element the first layer by means of a gluing substance.

Claim 12 is amended: The method for making [[a]] the layered structure further comprising, after [[the]] step a3) and before [[the]] step b1), removably closing a peripheral edge of the arranged layered structure

Claim 13 is amended: The method for making [[a]] the layered structure  further comprising, , applying a removable spacer [[on]] at a peripheral edge [[of]] within the arranged layered structure

Claim 14 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Sakai (6,322,862) and Adickes (US 2006/0046017) are the closest prior art.  Sakai teaches decorative objects such as flowers (which may have a thickness and thus are 3D, see col. 5, lines 1-4) can be embedded in thermoplastic without air bubbles between outer transparent support layers in order to make decorations for various articles such as furniture, mirrors, etc. (See col. 1, lines 5-13 and col. 7, lines 16-50 and Fig. 4, wherein decorative 3D object flower [2] is embedded without air bubbles in thermoplastic EVA [51] and in between support layers [1] and [61], which may be transparent).  Sakai only teaches flowers as the decorative object, but it is known embedded decorative objects are not specifically limited and flowers and crystals are known as alternative decorative objects to embed in similar products (See, for example, Adickes, page 2, paragraphs [0029]-[0030] and claim 16, wherein embedded objects resin between support panels are known to not be specifically limited and include crystals as well as flowers among a long list of decorative objects to be embedded).  Thus, a product formed via the claimed process with an embedded crystal in thermoplastic between other layers may be obvious to fabricate known designs, but there is no apparent motivation to carry out the specific process as claimed.  
Sakai teaches applying a vacuum and heating to render the thermoplastic molten (See col. 7, lines 39-46), but appears to suggest any heating slight above the melting point of the thermoplastic is suitable.  At the very least, Sakai, nor any related prior art, provide any suggestion to carry out the detailed heating procedure as claimed, wherein multiple specific heating rates, and holding temperature, and holding times are specified to render the thermoplastic molten.  There is no specific motivation in the prior art to heat at a defined rate to a temperature near the melting point to soften the thermoplastic, hold for at least 20 minutes, and then raise the temperature a defined rate above the melting temperature over the melting temperature and hold for 80 minutes.  The prior art provides no indication holding at a softened state and molten state for such extended times would provide any discernable advantage over simply liquifying the polymer under vacuum and steady heat and cooling, when forming such a decorative laminate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746